Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated 27 April 2021. 

DETAILED ACTION

Response to Amendment
In the amendment dated 09/27/2021, the following occurred: Claims 1, 10 and 19 have been amended; and claims 7 and 16 are cancelled.
Claims 1-6, 8-15, and 17-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10, and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 19 
generating, by operation of […], an index for a corpus of literature, wherein the index comprises a vector space comprising a plurality of vectors associated with documents clustered based on similarities, and wherein the index is generated by:
preprocessing a first document of a plurality of documents […], comprising removing stop words, performing tokenization, performing stemming, removing non-English words, and removing punctuation;
identifying a first instance of a predefined section of the first document based on metadata tags associated with the first document; 
generating a first vector based on characteristics of the first document, comprising:
parsing only the first instance of the predefined section; and 
refraining from parsing at least one other section of the first document;
generating a second vector based on characteristics of a second document, comprising:
searching for a second instance of the predefined section of the second document; and
in response to determining the second predefined section cannot be found in the second document, parsing the second document; and
clustering the first and second documents based on a similarity between the first and second vectors;
receiving information of a first clinical trial that is being drafted, wherein the information includes a plurality of criteria for the first clinical trial and a title of the first clinical trial;
generating a first vector for the title of the first clinical trial;
identifying, based on the index for the corpus of literature, a set of documents that are related to the first clinical trial, based on the first vector and the respective vectors of the plurality of documents in the corpus of literature;
generating, for each respective criterion of the plurality of criteria, a respective confidence value by providing the respective criterion to a machine learning model trained to output confidence values, wherein the respective confidence value is based at least in part on: 
a respective frequency of the respective criterion in the set of documents, wherein a first document in the set of documents is given increased weight based on determining that the first document is associated with a successful trial of a therapy that obtained regulatory approval: and 
upon determining that a first criterion of the plurality of criteria has a first confidence value below a predefined threshold, prompting a user to verify the first criterion.

Step 2A prong 1: 
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of one or more computer processors (claims 1), a system comprising a memory and a processor (claim 10), and a non-transitory CRM (claim 19). That is, other than reciting one or more computer processors (claim 1), a system comprising a memory and a processor (claim 10), and a non-transitory CRM (claim 19), the claimed invention amounts to a human following a series of rules or steps to output one or more criteria with an associated confidence value for a trial editing service. For example, but for the one or more computer processors and/or system and/or the non-transitory CRM, the claims encompass a person verifying a criterion upon determining that the criterion of a plurality of criteria has a confidence value below a predefined threshold. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A prong 2: 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more computer processors and a system and a non-transitory CRM that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or CRM or memory or processor performing a generic computer or computer component function that facilitates the 
The claims further recite the additional element of one or more natural language processing (NLP) algorithms and a machine learning model. In computational linguistics, an NLP algorithm is one or more “techniques which will automatically analyse large quantities of spoken (transcribed) or written text in ways which are broadly parallel to what happens when humans carry out this task” (excerpt from Credo Reference, “natural language processing (NLP)” (2008), from Dictionary of Linguistics and Phonetics). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. A machine learning model is an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.



Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer, the system, and the non-transitory CRM to perform the method (represented by claim 1) amount to no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more NPL algorithms and the machine learning model are considered generally linking the abstract idea to a particular technological environment. These has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Stevens et al. indicates that NPL algorithms are well-understood, routine, conventional concepts. Stevens et al. (US2020/0194131) indicates that NPL algorithms have been used to analyze text of document(s) (see ¶0032). Further, the prior art of record indicates that NPL algorithms are well-understood, routine, and conventional mathematical models (see Young et al. “Recent Trends” (2018) NPL at Abstract; Chakrapani et al. US2020/0250209 at ¶0002; see Allen et al. US2016/0256945 at ¶0014). Kotsiantis (2007) and Rabelo et al. (1994) indicate that machine learning models are well-understood, routine, conventional concepts. Further, the prior art of record indicates that machine learning models are well-understood, 

Claims 2-6, 8-9, 11-15, 17-18 and 20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claims 2, 3, 5-6, 8-9, 11-12, 14-15, 17-18, and 20 merely further describe(s) the abstract idea (e.g. the first clinical trial information, e.g. the machine learning model).

Claims 4 and 13 merely further describe the additional element of one or more natural language processing (NLP) models. In computational linguistics, an NLP model is one or more “techniques which will automatically analyse large quantities of spoken (transcribed) or written text in ways which are broadly parallel to what happens when humans carry out this task” (excerpt from Credo Reference, “natural language processing (NLP)” (2008), from Dictionary of Linguistics and Phonetics). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the NPL model is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Stevens et al. indicates that NPL models are well-understood, routine, conventional concepts. Stevens et al. (US2020/0194131) indicates that NPL models have been used to analyze the text of document(s) to identify the meaning of a term by parsing the selected document (see ¶0032). Further, the prior art of record indicates that NPL models are well-understood, routine, and conventional mathematical models (see Young et al. “Recent Trends” (2018) NPL at Abstract; Chakrapani et al. US2020/0250209 at ¶0002; see Allen et al. US2016/0256945 at ¶0014). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Broverman et al. (US 2004/0249664) in view of Leal et al. (US 2018/0300315), Zhao et al. (US 2020/0159829), Hejlsberg et al. (US 7,730,467), and de Vries et al. (US 2015/0120725) and evidenced by Balsz et al. (US 2018/0261333).

Regarding claim 1, Broverman teaches a computer implemented method comprising:
[…];
receiving information of a first clinical trial that is being drafted, wherein the information includes a plurality of criteria for the first clinical trial and a title of the first (Fig. 1 and associated text teach Protocol Design Tool. Fig. 4 and associated text teach collect stratification & pre-study variables. [0018] teaches an intelligent Clinical Protocol (iCP) database; and variable fields that are to be rendered from data in the iCP database; and a protocol design tool instantiates and draws from iCP objects as necessary. Fig. 9 and associated text teach Historical Database of Clinical Trial Protocols. Fig. 2 and associated text teaches Entry Criteria being assigned to a protocol (on an Inclusion List and an Exclusion List). [0102] teaches the protocol title is a simple iCP element instantiated when the user double-clicks on the element in the chooser pane to insert it into a desired position in the document.);
[…];
identifying, based on […] the corpus of literature, a set of documents that are related to the first clinical trial, […] (Fig. 9 and associated text teaches filtering Historical Database of Clinical Trial Protocols (corpus of literature). [0262] teaches document type “Protocol”. [0100] teaches document template 120; and the user enters basic contextual information such as title of the protocol or the version date and time to the extent not already provided by the template 120. [0121] teaches the protocol design tool allows the designer to filter the procedure list according to a number of criteria (e.g. dated during the past 36 months); or additionally, by specifying clinical indications using a text-based search in the database 920. The Examiner interprets a filtered procedure list of Clinical Trials Protocols as a set of related documents.); 
 […] (Fig. 9 teaches filtering Historical Database of Clinical Trial Protocols. Fig. 2 teaches Entry Criteria assigned to a protocol. [0121] teaches the protocol design tool allows the designer to filter the procedure list. The Examiner interprets the procedure list as providing the protocols, each protocol including criteria, using the Historical Database of Clinical Trial Protocols.): 
[…], 
wherein success of each respective trial is determined based on whether a respective therapy associated with the respective trial obtained regulatory approval (The Examiner notes that this wherein clause is an intended use, which is not required to occur; also, it does not appear to be recited in the current claim set. The Examiner also notes that Broverman [0094] teaches a clinical trial document for regulatory approval. The Examiner interprets the document as approved and the respective clinical trial as being successful.); and 
[…] criterion of the plurality of criteria […] criterion (The Examiner interprets each Entry criterion of a protocol as a criterion of one or more protocols/Entry criteria.)

Broverman may not teach:
generating, by operation of one or more computer processors, an index for a corpus of literature, wherein the index comprises a vector space comprising a plurality of vectors associated with documents clustered based on similarities, and wherein the index is generated by:
preprocessing a first document of a plurality of documents using one or more natural language processing (NLP) algorithms, comprising removing stop words, performing tokenization, performing stemming, removing non-English words, and removing punctuation;
identifying a first instance of a predefined section of the first document based on metadata tags associated with the first document; 
generating a first vector based on characteristics of the first document, comprising: 
parsing only the first instance of the predefined section; and 
refraining from parsing at least one other section of the first document; 
generating a second vector based on characteristics of a second document, comprising:
searching for a second of the predefined section of the second document; and
in response to determining the second predefined section cannot be found in the second document, parsing the second document; and
clustering the first and second documents based on a similarity between the first and second vectors;
generating a first vector for the title of the first clinical trial; 
[…] the index for […]
[…] based on the first vector and the respective vectors of the plurality of documents in the corpus of literature
	[…] trained […]
[…], a respective confidence value […], wherein the respective confidence value is based at least in part on:
a respective frequency of the respective criterion in the set of documents,
wherein a first document in the set of documents is given increased weight based on determining that the first document is associated with a successful trial of a therapy that obtained regulatory approval.

Leal teaches 
generating, by operation of one or more computer processors, an index for a corpus of literature ([0167] teaches a processor. [0140] teaches an indexed store of a corpus of documents.), wherein the index comprises a vector space comprising a plurality of vectors associated with documents clustered based on similarities (…), and wherein the index is generated by:
preprocessing the first document of a plurality of documents using one or more natural language processing (NLP) algorithms ([0015] teaches use of lexico-statistic rules/a lexico-statistic approach including various techniques e.g. co-occurrence, Latent Semantic Indexing (preprocessing using NLP algorithms). [0051] also teaches NLP techniques. See, e.g. Abstract for preprocessing documents), comprising […];
([0037] teaches rules regarding detecting e.g. a title (instance) within the document and entire “boilerplate” (predefined) sections of identified text content. [0039] teaches identifying a metadata tag e.g. “TITLE”. The Examiner interprets “boilerplate” sections as identified by metadata. Fig. 6 also teaches tags. Abstract teaches identifying documents (a first and second).);
generating a first vector based on characteristics of the first document ([0018] teaches calculating a contextual vector. [0045] teaches a semantic word model for a given document (one of Broverman’s clinical trial protocols) comprises an associated vector space. The Examiner interprets contextual vectors as based on characteristics of “boilerplate” sections.), comprising: 
parsing […] the first instance of the predefined section (Leal Fig. 5 teaches parsing documents by matching expressions (predefined sections) from predefined tag sources e.g. headings, metadata tags.); and 
[…] parsing at least one other section of the first document (See Fig. 5, above. The Examiner interprets Leal as parsing 2 expressions.);
generating a second vector based on characteristics of a second document ([0018] teaches calculating a contextual vector. [0045] teaches a semantic word model for a given document (a second one of Broverman’s clinical trial protocols) comprises an associated vector space.), comprising:
searching for a second instance of the predefined section of the second document ([0003] teaches identifying documents involves browsing for documents in a predefined indexing structure. [0055] teaches searching for related expression and tags (predefined section) in the text (second protocol).); and
*in response to determining the second predefined section cannot be found in the second document, parsing the second document ([0004] teaches generating suggested tags including tags that do not appear in the document themselves. [0014] teaches suggesting new tags, tags not defined in the predefined tags, for an untagged document (that does not have predefined sections). Fig. 5 and associated text teaches identifying new tags for a document (when document is untagged) involves parsing documents. The Examiner interprets the second document (protocol) as tagged, noting this contingency step is optional in a method claim.); and
clustering the first and second documents based on a similarity between the first and second vectors ([0092] teaches a set of documents are associated (clustered) with a tag and a similarity score associated with the tag, the similarity score representing a confidence level that the tag was appropriately selected using machine learning method(s). [0101] teaches the method may utilize a Latent Dirichlet Allocation model to identify candidate expressions by identifying clusters of words.);
generating a first vector for the title of the first clinical trial ([0018] teaches a content-based filtering approach; developing contextual models based on “Title”, “Text/Summary”, etc.; and using the title and summary to generate a contextual vector.);
[…] the index for […] ([0140] teaches the indexed store of the corpus of documents.)
[…] based on the first vector and the respective vectors of the plurality of documents in the corpus of literature ([0018] teaches detection of related documents using the content-based filtering approach, i.e., contextual vector for “Title” (see above).)
[…] trained […] ([0007] teaches a training set of documents for developing various (trained) machine learning models.)
[…], a respective confidence value […], wherein the respective confidence value is based at least in part on (Fig. 1B teaches assigning confidence level. [0063] teaches the output of the statistical classification model and n-gram statistical model are utilized to generate/transmit (output) a set of tags (Broverman’s Eligiblity criteria) and associated confidence levels to a user.):
a respective frequency of the respective criterion in the set of documents ([0083] teaches statistically relevant measures associated with the pattern/tag (Broverman’s Eligibility criterion), which can then be condensed into a confidence level. [0079] teaches rank the frequency and position of the identified patterns and generate an interim relevancy level for each pattern. For example, identified expressions appearing more frequently may have their relevancy increased. [0148] teaches utilizing tags to rank similar documents (the set of documents).),
wherein a first document in the set of documents is given increased weight based on determining that the first document is associated with a successful trial ([0079] teaches identified expressions appearing more frequently may have their relevancy increased. [0148] teaches utilizing user interest to determine the ranking of similar documents (weighting of Broverman’s Protocols) by utilizing user profile data, e.g. created tags (“successful”, which is non-functional descriptive material). [0130] teaches calculating the relative importance of a tag and increasing the ranking appropriately.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the design assistance for clinical trial protocols of Broverman including preprocessing algorithms and additional processing techniques and to use this information as part of automated document analysis and processing using machine learning techniques as taught by Leal, with the motivation of increasing the automation of electronic document processing to optimize the results of classification, tagging, and matching operations; improving current techniques; increasing the computing accuracy in recommending similar documents; and reducing costs and the likelihood of operational uncertainties associated with the development of clinical trial protocols (see Leal at para. 0002 and 0004; and Broverman at para. 0004).


The Examiner notes that the step reciting “in response to determining the second predefined section cannot be found in the second document, parsing the second document” in claim 1 is contingent upon the “determining the second predefined section cannot be found”. The art of record teaches that for some documents, predefined tags are defined in the document (see Leal at para. 0004 and 0014), allowing these sections of a document to be found by a computer processing them. Because the recited “determining the second predefined section cannot be found” is optionally not met by interpreting Leal’s second document (Broverman’s second protocol) as tagged, any claim feature or limitation relying on this unmet contingency condition or the contingent step are not required by the associated claim(s) to be met. As such, Claims 1 (and likewise claim 19 reciting an analogous method) are not required to address “parsing the second document” in response to “determining the second predefined section cannot be found” because the second predefined section is interpreted to be found for a second document (protocol) and the contingency is not required to be met. Were the contingency step required to be met, the Examiner would reject claims 1 and 19 with the prior art references cited in the PTO-892 form and listed below.
Were the contingency step required to be met, Leal would render obvious the contingency step limitation when interpreted as an untagged document (see Leal at para. 0004, 0014 and Fig. 5 and associated text describing the flowchart, e.g. [0094] – [0106], emphasis on [0094] – [0098]). See also claim 10 prior art rejection for the system claim.

Broverman/Leal does not teach removing stop words, performing tokenization, performing stemming, removing non-English words, or removing punctuation.
Zhao teaches removing stop words, performing tokenization, performing stemming, removing non-English words, and removing punctuation ([0036] teaches natural language processing and performing preprocessing tasks, e.g. removing stop words, performing tokenization, performing stemming, removing non-English words, removing punctuation.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Zhao with teaching of Broverman/Leal since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Broverman/Leal or Zhao. Performing natural language processing by performing preprocessing tasks (as taught by Zhao) does not change or affect the normal natural language processing-related functionality of the system and method for design assistance for clinical trial protocols of Broverman/Leal. Processing document-related information would be performed the same way even with the addition of preprocessing tasks. Since the functionalities of the elements in Broverman/Leal and Zhao do not interfere with each other, the results of the combination would be predictable.

Broverman/Leal/Zhao does not explicitly teach 
a successful trial of a therapy that obtained regulatory approval.
information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionality of the claimed method (see MPEP §2111.05). The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Leal teaches that tags containing information/labels are created or liked and are utilized for ranking similar documents, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the utilized tags of the prior art with any other information/labels (e.g. “a successful trial of a therapy that obtained regulatory approval”, “an unsuccessful trial of a therapy that did not obtain regulatory approval”) because the results would have been predictable (i.e., a created or liked tag utilized in ranking similar documents).

As evidence, the Examiner notes that the information for substitution into the tags of Leal could be rendered obvious by Balsz using KSR rationale B:
Balsz teaches: metadata information (Leah’s tags) including a phase of regulatory approval (see [0012]). The metadata may include information about each drug’s phase of clinical testing such as whether it is approved (or not) for a specific use (see [0110]). The Examiner interprets each drug trial phase 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Balsz with teaching of Broverman/Leal since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the metadata information of the secondary reference for the information of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Broverman/Leal/Zhao may not teach parsing only the predefined section; and refraining from parsing at least one other section of the document.

Hejlsberg teaches 
parsing only the predefined section (Fig. 8 teaches a pull model parser employed to parse a fragment (predefined section, Leal’s expression) of an XML document. Abstract describes associating an input stream (vector) with the pull model parser, accepting requests to selectively parse out XML items / fragments (only the predefined section(s)) from the input stream. Fig. 5 illustrates the resulting serialized output 520 of parsed XML items (the generated vector).); and
refraining from parsing at least one other section of the document (The Examiner does not detect a patentable distinction between “parsing only…” and “refraining from…” Teachings for one necessarily teach the other.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Hejlsberg with teaching of Broverman/Leal/Zhao since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Broverman/Leal/Zhao or Hejlsberg. Providing parsing technology (as taught by Hejlsberg) does not change or affect the normal data processing related functionality of the automated document analysis and processing system of Broverman/Leal. Data analysis and processing would be performed the same way even with the addition of pull model parser technology. Since the functionalities of the elements in Broverman/Leal and Hejlsberg do not interfere with each other, the results of the combination would be predictable.

Broverman/Leal/Zhao/Hejlsberg may not teach
to a machine learning model […] to output confidence values; or 
upon determining that a first […] has a first confidence value below a predefined threshold, prompting a user to verify the first […].

De Vries teaches:
[…] to a machine learning model […] to output confidence values […] ([0018] teaches a non-master record is generally any data which is not yet designated as confirmed, trustworthy or “master”; the database generator may execute a matching algorithm to identify corresponding records in master database 100, and in operation 315 may identify such corresponding records; such algorithms may be available commercially, such as natural language processing (NLP) tools such as GATE, NLTK or Stanford Named Entity Recognizer (NER); and the database generator system may perform calculations to determine a degree of confidence in the matching or correlation between non-master and corresponding records. Fig. 3 teaches improving/training the algorithm.)
upon determining that a first […] has a first confidence value below a predefined threshold, prompting a user to verify the first […]. ([0018] teaches a specific (optionally user adjustable) threshold confidence level; if the confidence is low, the system may then prompt the database generator of the need to receive confirmation of the match from a user in operation 325; and such confirmation may occur in relation to the later steps in the flowchart in Fig. 2 or may be performed by a master database operator through a curation user interface to master database 100.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the design assistance for clinical trial protocols method of Broverman to execute a matching algorithm to identify corresponding records using natural language processing tools to determine a degree of confidence in the matching or correlation between non-master and corresponding records as taught by de 

Regarding claim 2, Broverman/Leal/Zhao/Hejlsberg/deVries teaches the computer implemented method of claim 1, wherein
The machine learning model determines a relevancy of the respective criterion with respect to each of the set of documents (Broverman at Para. 0121 teaches that the identified protocol and thus its features (each respective criterion) are applicable (i.e., relevant) to the protocol being designed. The Examiner notes that there is no indication of what “a relevancy” entails. De Vries at Para. 0015 teaches that the data (the data of Broverman) is analyzed using machine learning.) 

Regarding claim 3, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, wherein
the information of the first clinical trial further includes a domain of the first clinical trial (The Specification (at pg. 11, para. 0043) recites examples of domains include a therapeutic area of a clinical trial, a particular family of diseases or disorders or any other categorization of clinical trials. Broverman [0041] teaches the protocol meta-models are created using a meta-modeling authoring tool e.g. Protégé 2000; and defining “generic ontologies” for different categories of endeavor, and then to define “domain-specific ontologies” for the application of the generic ontology to more specific situations. Broverman [0041] also teaches major categories of medical endeavors e.g. clinical trials. The Examiner interprets “domain-specific ontologies” as domain information for clinical trial(s).), and wherein 
identifying the set of documents is further based on the domain of the first clinical trial (Broverman [0041] teaches defining “domain-specific ontologies”. Broverman [0185] teaches The Mapping Specification contains information which is used by the system, e.g., to guide domain entity linkage. Broverman [0241] teaches the iCP instance 122 contains elements and associations between elements, together constituting the collected domain information about the trial. The Examiner interprets using one of the defined “domain-specific ontologies” and domain entity linkage for identifying the Clinical Trial Protocols.)

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 10 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Further, Leal renders obvious the following limitations, teaching
in response to determining the second predefined section cannot be found in the second document, parsing the second document (Leal [0004] teaches generating suggested tags including tags that do not appear in the document themselves. Leal [0014] teaches suggesting new tags, tags not defined in the predefined tags, for an untagged document (that does not have predefined sections). Leal Fig. 5 and associated text teaches identifying new tags for a document (when document is untagged) involves parsing documents. The Examiner interprets the second document (protocol) as an untagged document.)

Regarding claim 11, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the system of claim 10, wherein analyzing the plurality of documents to determine the confidence value for the respective criterion (the Examiner notes an analogous step, “providing…”, in claim 10) comprises 
determining a relevancy of the respective criterion with respect to each of the plurality of documents (The Examiner notes claim 2 is analogous. De Vries [0015] teaches database 100 may have use for data mining to reduce cost of clinical trials; master database generator may function in connection with a clinical system 30, which may contain or provide workflow instructions. The Examiner interprets workflow instructions as Broverman’s protocols, i.e., criteria. De Vries [0015] also teaches workflow information provided by the clinical system 30 may facilitate the correlation of received data. Broverman Fig. 9 and associated text teaches Historical Database of Clinical Trial Protocols. The Examiner interprets Broverman’s Clinical Trial Protocols as de Vries’s received data. De Vries [0018] teaches determining a degree of confidence in the correlation, which necessitates determining the correlation. The Examiner interprets the correlation as the relevancy.)

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 12 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Regarding claim 19, the subject matter of claim 19 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 19 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Claims 4-5, 8-9, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broverman/Leal/Zhao/Hejlsberg/DeVries in view of Graiver et al. (US 2018/0046780).

Regarding claim 4, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, the method further comprising:
[…] parsing the second criterion with one or more natural language processing (NLP) models (De Vries Fig. 9 and associated text teaches receive and parse non-master record 910. The Examiner interprets non-master record as Broverman’s Clinical Trial Protocol. De Vries [0018] teaches algorithms from NLP tools. The Examiner interprets algorithms as NLP models.)
[…]; and
 (Broverman [0018] teaches a corresponding human-readable document for an ultimate product of the protocol design process. The Examiner interprets Broverman’s document as Broverman’s Clinical Trial Protocol, i.e., criteria. Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool. The Examiner interprets presenting with the user interface.)

Broverman/Leal/Zhao/Hejlsberg/DeVries may not teach the method further comprising: 
determining that a second criterion of the plurality of criteria has two potential meanings, based on […];
generating a plurality of alternative criteria for the second criterion, wherein each of the plurality of alternative criteria has a single respective meaning; and
[…] alternative criteria […]

Graiver does teach:
determining that a second criterion of the plurality of criteria has two potential meanings, based on parsing the second criterion […] (Abstract teaches systems for structuring clinical trial protocols into machine interpretable form; and a hybrid human and natural language processing system used to generate structured computer parseable representation of a clinical trial protocol and its eligibility criteria. The Examiner interprets parsing based on de Vries’s NLP algorithms. [0137] teaches BRIDGE, a tool that allows clinical sponsors to edit or update information about their trial. Fig. 1 and associated text teaches extraction of patient eligibility probabilities from a computer parseable representation of a clinical trial and its eligibility criteria. [0158] teaches NLP algorithms can accurately extract the meaning of a document (e.g., the trial sponsor’s published eligibility criteria) (i.e., without changing the meaning). [0257] teaches Qualifier Clause(s) need to be associated with another clause to give them useful meaning in trial criteria. [0326] teaches additional complexity arises due to existence of qualified eligibility criteria, i.e., criteria that express constraints on other criteria; and a qualified (eligibility) criteria includes a root criterion and qualifier(s). The Examiner interprets at least two meanings in a qualified eligibility criteria.);
generating a plurality of alternative criteria for the second criterion, wherein each of the plurality of alternative criteria has a single respective meaning (Graiver [0326] teaches additional complexity arises due to existence of qualified eligibility criteria, i.e., criteria that express constraints on other criteria; and a qualified (eligibility) criteria includes a root criterion and qualifier(s). Graiver [0244] teaches “if/then statements” relate one complex clause with another: if the first clause is true, then the second clause can be considered; and if the first clause is not true, then the second one can be ignored (won’t be used to consider whether Broverman’s Clinical Trial Protocol is (un)suitable for a trial). Graiver [0257] teaches Qualifier Clause(s) need to be associated with another clause to give them useful meaning in trial criteria. The Examiner interprets the if/then statements as generating alternate criteria (e.g. Graiver’s inclusion criteria, e.g. Graiver’s exclusion criteria) from qualified (eligibility) criteria.); and
(see previous citations. The Examiner interprets Graiver’s if/then statements as generating alternate criteria (e.g. Graiver’s inclusion criteria, e.g. Graiver’s exclusion criteria) from qualified (eligibility) criteria.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Hejlsberg/DeVries to use the method and systems for structuring clinical trials protocols to edit or update information about a clinical trial and accurately extract the meaning of a document by giving useful meaning to the clauses in trial criteria as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).

Regarding claim 5, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, the method further comprising:
Generating a […] criteria based on analyzing the set of documents, wherein the […] criteria […] in the plurality of criteria (Broverman Fig. 2 and 48 teach criteria lists and generating criteria based on document analysis. Broverman [0087] teaches an electronic version of a previous or similar protocol. Broverman [0100] teaches the protocol designer selects an appropriate iCP model to design an iCP protocol instance. Broverman Fig. 10 and associated text teaches Version Date for a Study Protocol (i.e., iCP protocol instance).); and
Presenting the […] criteria to the user (Broverman [0018] teaches a corresponding human-readable document (Clinical Trial Protocol having criteria) for an ultimate product of the protocol design process. Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool. The Examiner interprets the user interface as presenting the Clinical Trial Protocol.)

Broverman/Zhao/DeVries may not teach new criteria […] not included in the plurality of criteria.

Graiver does teach 
new criteria not included in the plurality of criteria new criteria (Graiver [0142] teaches the trial sponsor may edit information related to the study design. Graiver [0147, 0148] teaches in addition, trial sponsors may also add custom criteria (new criteria not included) to filter through a list. The Examiner interprets adding Graiver’s custom criteria as adding new criteria to Broverman’s iCP protocol instances (see also Broverman Fig. 2 & 48). The Examiner interprets Graiver’s custom criteria as presented with Broverman’s user interface.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Hejlsberg/DeVries to use the method and systems for structuring clinical trials protocols to edit or update information about a clinical trial and add custom criteria to the clinical trial criteria as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).
		
Regarding claim 8, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, wherein determining the confidence value for the first criterion (see claim 1 prior art rejection) comprises
[…] a second criterion […] the first criterion (see previous citations. Broverman Fig. 2 & 48 teach Clinical Trial Protocols iCP instances including entry criteria).

Broverman/Leal/Zhao/Hejlsberg/DeVries may not teach determining that […] contradicts […].

Graiver teaches 
determining that […] contradicts […] (Graiver [0333] teaches a tool to validate clinical protocol eligibility criteria, since clinical trial protocols can contain contradictions or redundancy in eligibility criteria (Broverman’s two criteria) that are not always obvious. Graiver [0333] also teaches Contradictions occur when subsets of criteria cannot be satisfied simultaneously, whereas redundancies happen when criteria can be inferred from another criteria.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Hejlsberg/DeVries to use a tool to validate clinical protocol eligibility criteria as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).

Regarding claim 9, Broverman/Leal/Zhao/Hejlsberg/DeVries teaches the computer implemented method of claim 1, further comprising
Presenting […] of the confidence value for the first criterion to the user (Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool. The Examiner interprets the user interface as presenting data. De Vries [0018] teaches a non-master record is generally any data (Broverman’s Clinical Trial Protocol iCP protocol instance criteria) which is not yet designated as confirmed, trustworthy or “master”; and the database generator system may perform calculations to determine a degree of confidence in the matching or correlation between non-master and corresponding records (Broverman’s criteria). See also DeVries Fig. 5A and [0024], “degree of confidence” within a record 510.)

Broverman/Leal/Zhao/Hejlsberg/DeVries does not explicitly teach an explanation.

Graiver teaches 
an explanation ([0467] teaches explanations and messages. Also, [0159] teaches a domain-specific language called TAG (Trial Annotation Grammar) for expressing clinical trial eligibility criteria in a human readable form. The Examiner interprets Graiver’s explanation to be about de Vries’s “degree of confidence”. The Examiner notes that there is no description of what “an explanation” must or must not entail.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance 

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 13 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Regarding claim 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 14 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 17 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Regarding claim 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 9. Since claim 18 is 

Regarding claim 20, the subject matter of claim 20 is essentially defined in terms of a manufacture, which is technically corresponding to claim 5. Since claim 20 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
	
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broverman/Leal/Zhao/Hejlsberg/DeVries in view of Graiver and Barnes et al. (US 2017/0076046).

Regarding claim 6, Broverman/Leal/Zhao/DeVries teaches the computer implemented method of claim 1, the method further comprising:
[…];
[…]; and
Presenting […] to the user (Broverman [0057] teaches Fig. 2-8, screenshots of an iCP database, created and displayed by Protégé 2000. Broverman [0059] teaches the user interface of the Protégé 2000 authoring tool.)

Broverman/Leal/Zhao/Hejlsberg/DeVries may not teach
estimating a first number of patients that are eligible for the first clinical trial based on the plurality of criteria or
estimating a second number of patients that are eligible for the first clinical trial based on all of the plurality of criteria other than the first criterion.

Graiver teaches
estimating a first number of patients that are eligible for the first clinical trial based on the plurality of criteria (Graiver [0175] teaches a clinical trial is associated with a set of trial Eligibility Criteria. The Examiner interprets Broverman’s Clinical Trial Protocol as Graiver’s (clinical) trial. Graiver [0348] teaches prioritizing trials based on a measure of the probability of patient eligibility (and optionally, some measure of confidence in estimating that probability); and using the measure to provide a principled means of prioritizing patients for screening lab visits. The Examiner interprets a measure of probability as an estimate. Graiver [0155] teaches an original trial protocol and an edited/updated trial protocol. The Examiner interprets use of Graiver’s original trial protocol Eligibility Criteria to measure the probability of patient eligibility to prioritize patients.);
estimating a second number of patients that are eligible for the first clinical trial based on all of the plurality of criteria other than the first criterion (see previous citations. Graiver [0151] teaches adding additional information to a study, such as missing eligibility criteria that may not have been available from clinicaltrials.gov. Graiver [0155] teaches an original trial protocol and an edited/updated trial protocol. The Examiner interprets Graiver’s edited/updated trial protocol Eligibility Criteria as utilized to measure the probability of patient eligibility when prioritizing patients.)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method and system of design assistance for clinical trial protocols of Broverman/Leal/Hejlsberg/DeVries to prioritize patients in trials based on a measure of the probability (an estimate) of patient eligibility using eligibility criteria and/or additional information (missing eligibility criteria) as taught by Graiver, with the motivation of optimizing the model and design of future clinical trials (see Graiver at Abstract).

Broverman/Leal/Zhao/Hejlsberg/DeVries/Graiver may not teach presenting the first number of patients and the second number of patients to the user.
Barnes teaches: displaying patient lists in a results section (see [0162]). The Examiner interprets the patient lists (plural) as presented by Broverman’s user interface.	
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the display of more than one patient list in a results section of Barnes to use this display of patient information as part of the patient prioritization process as taught by Graiver, with the motivation of improving the user interface of Broverman by providing for comparison and review of patient lists (see Barnes at Para. 0162).

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 15 is .	

Response to Arguments
Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 1-6, 8-15 and 17-20, the Applicant has amended claims 1, 10 and 19 to obviate the rejected subject matter, such that the claimed subject matter now aligns with the Applicant’s disclosure. See Specification at pg. 5, e.g. “only parses… if… cannot be found”. The rejection for new matter has been withdrawn.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-6, 8-15 and 17-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “starting with prong one of step 2A, the amended claims do not recite a judicial exception, at all, and are therefore patent eligible” (Remarks, pg. 13).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment.

b. “the present claims, which relate to a complex process including generating an index of vectors and evaluating criteria using trained models is far more than a simple method of organizing human activity” (Remarks, pg. 14).
Regarding b.: The Examiner respectfully disagrees. Applicant has not provided any particular argument as to why the noted feature(s) remove the claim from being directed to the abstract idea described in the rejection. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea. Further, Examiner submits that the Applicant has not positively recited training (e.g., train, is trained, training) the machine learning model using specific data and then using such a trained machine learning model to e.g. “generate… a respective confidence value by providing the respective criterion to a machine learning model trained to output confidence values”. The claims only recite using a trained machine learning model (i.e., using a tool as it was designed to be used). For the claims to be patent eligible based on machine learning, the claims must recite using a machine learning model in such a way “so as to do more than use a known tool” (see Interview Summary, dated 12/14/2020).

c. they "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," and further "integrate" the alleged "judicial exception into a practical application of the exception." For example, the present claims provide techniques to generate confidence values for criteria based on trained models and a generated index for a corpus of documents.” (Remarks, pg. 15).
Regarding c.: The Examiner respectfully disagrees. The Examiner submits that the Applicant has not recited training the machine learning model using specific data “so as to do more than use a known tool” (see Interview Summary, dated 12/14/2020). The claim as a whole merely describes how to generally “apply” the concept of outputting confidence values in a computer environment. For Step 2A, Prong 2, the claims are not integrated into a practical application because: The claimed computer components and trained machine learning model identified in Step 2A prong 1 are recited at a high level of generality or considered generally linking to a technological environment (i.e., without reciting training the machine learning model using specific data prior to utilizing a trained machine learning model). These additional elements are merely invoked as tools to perform an existing machine learning process. Even in combination, simply implementing the abstract idea on a generic computer using a trained machine learning model is not a practical application of the abstract idea.

d. “These techniques allow the trial-drafting process to be performed with "greater accuracy, efficiency, and speed" than is possible with existing methods. [0017]. This is a clear technological improvement” (Remarks, pg. 15).
Regarding d.: The Examiner respectfully disagrees. The Examiner submits that the trained machine learning model is recited at a high level of generality and is invoked as a generic computer component (i.e., a tool). The use of the trained machine learning model for outputting confidence values, as drafted, does not provide an improvement within the meaning of that word; the trained machine learning model is not made to physically run faster, utilize fewer resources, or run more efficiently within Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance.

e. “the claims satisfy step 2B… the claims recite specific, inventive, techniques for evaluating criteria and prior documents to improve the drafting process. The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea.” (Remarks, pg. 16).
Regarding e.: The Examiner respectfully disagrees. The Examiner respectfully submits that the claimed features that are part of the abstract idea, by definition, are not additional elements. Only additional elements can provide significantly more. Further, the Examiner has considered all additional elements under Step 2B since none of these were found to provide a practical application in Step 2A prong 2. Under Step 2B, the additional elements were found, alone or in (an ordered) combination, not to provide an inventive concept (“significantly more”) in addition to not providing a practical application. Additionally, the Applicant has not stated what features they believe provide significantly more. Thus, the claims are patent ineligible.

Regarding the rejection of Claims 2-6, 8-15, 17-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the 

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-6, 8-15 and 17-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons.

Applicant submits: “Claims 1, 10, and 19 have been amended to recite… the cited references neither teach nor suggest at least these elements of the claims. Additionally, the Examiners agreed during the interview that these amendments appeared to overcome the cited references.” (Remarks, pg. 17-18).
Regarding this, the Examiner respectfully submits the basis of rejection as necessitated by amendment. Given the broadest reasonable interpretation, Broverman in view of Leal, Zhao, Hejlsberg, and de Vries teaches or renders obvious the recited claim elements of claims 1, 10, and 19. Additionally, the Examiner notes that Balsz evidences the information/labels that would be substituted into the tags of Leal if it were necessary to render the claims obvious.

Regarding the rejection of Claims 2-6, 8-15 and 17-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the 

Conclusion
The prior art made of record and not relied upon (or merely considered as evidence beyond what is required) is considered pertinent to applicant's disclosure: 
Balsz et al. (US 2018/0261333) for teaching the information noted in the claim 1 prior art rejection.
Korkontzelos et al. (2012) for teaching XML format clinical trial protocols, clinicaltrials (dot) gov, inclusion and exclusion eligibility criteria, natural language processing, a C-value measure based on frequency of occurrence of candidate terms, computing concept frequencies within the eligibility sections, removing eligibility criteria duplicates, assigning weight to similar documents, narrowing down search results by trial phase, etc.
Hu, Bo (EP 3376400A1) for teaching dynamic context adjustment in language models, word vector, query scope, metadata features, clustering words, and some of the preprocessing techniques added in amendment (see Abstract, [0039] and [0072]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






                                                                                                                                                                                                  /J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                    i